 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHost International,Inc., a wholly-owned subsidiaryofMarriottCorporationandVirgilioRizzo.Case 29-CA-11748July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn September 25, 1986,AdministrativeLawJudge Winifred D. Morio issued the attached deci-sion.The Respondent filed exceptions,a supportingbrief,and a motion for oral argument.The GeneralCounsel filed cross-exceptions and a supporting andanswering brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions,briefs,andmotion"and has decided to affirm the judge's rul-ings,findings,2 and conclusions as modified and toadopt the recommended Order as modified.3We agree with the judge's finding that the Re-spondent violated Section 8(a)(1) and(4) of the Actby refusing to hire Virgilio Rizzo and Joseph Sar-ubbi in 1985,when it took over the operations ofGladieux Corporation at JFK Airport where theywere working. We do not agree with the judge,however,thatwe should set aside the settlementagreement resolving earlier unfair labor practicecharges filed by Rizzo and Sarubbi against the Re-spondent concerning their 1981 discharges from theRespondent'soperationsatLa Guardia Airport.Although the Regional Director could have vacat-ed the settlement agreement because of the later in-dependent unfair labor practices alleged in thecomplaint here and consolidated both cases forhearing,4that is not what he did.Rather,the Re-gional Director issued a complaint in this case thatmerely referred to the Respondent's earlier con-duct as background for the 8(a)(4) allegations here,and the General Counsel stated a similar positionwhen presenting evidence about the 1981 events at'The Respondent'smotion for oral argument is denied as the recordand the briefs adequately present the issues and the positions of the par-ties.2 In sec.D, par 2,of the"Discussion"portion of her decision, thejudge incorrectly stated that the decision not to hire Rizzo and Sarubbiwas made in March 1983 rather than in March 1985. We, therefore, cor-rect this inadvertent error.e The General Counsel has requested us to include a visitatorial clausein the Order that would authorize the Board to obtain discovery from theRespondent under the Federal Rules of Civil Procedure in order to moni-tor the Respondent's compliance with this Order.We find it unnecessaryto include such a clause in the Order in this case.SeeCherokee MarineTerminal,287 NLRB 1080 (1988).Accordingly,we deny the GeneralCounsel's request." See, e.g.,Norris Concrete Materials,282NLRB 289 (1986)the hearing.As the Respondent had no notice thatitmight be held accountable for any illegality con-nectedwith these earlier discharges,we find noviolation of the Act based on the 1981 dischargesof Rizzo and Sarubbi.5 We shall modify the recom-mended Order,conclusions of law,and remedy ac-cordingly.Even though we are not setting aside the settle-ment agreement in the earlier case,we agree withthe judge that the Respondent's presettlement con-duct may properly be considered as backgroundevidence to establish the motive for the Respond-ent's postsettlement conduct in this case.°Thus, al-though the 1981 discharges of Rizzo and Sarubbicannot be made the basis of a remedial order be-cause of the settlement,the events surroundingthose discharges can be used to shed light on theRespondent's reasons for refusing to hire them in1985.7We also agree with the judge's finding thatthe Respondent's refusal to hire Rizzo and Sarubbiin 1985 was not simply the natural result of theiroriginal discharges,but ratherwas a new and inde-pendent act of discrimination that occurred afterthe settlement and, therefore,could be litigated.8Further, we agree with the judge that the factshere do not establish either that Rizzo and Sarubbiwaived all rights to future employment with theRespondent during negotiations for a settlement inthe earlier case or that the Respondent relied on amistaken understanding of their waiver when it re-fused to hire them later.We note that,even if theevidence did show Rizzo and Sarubbi had agreedto such a waiver, we cannot conclude the partiesintendedthewaiver to cover asituationwhereRizzo and Sarubbi did not approach the Respond-ent for employment but rather the Respondenttook over another business where they had foundjobs.Clearly, this unusual course of events wouldnot normally be within the parties'contemplationwhen they agreed to such a waiver.Finally,we agree with the judge that the Re-spondent refused to hire Rizzo and Sarubbi in 1985,not because they had previously been terminatedfor cause,but rather because of Rizzo's protectedS Because we are reversing the judge'sfinding ofviolations as to the1981 discharges,we find it unnecessary to pass on whether deferral to thearbitration awards concerning these 1981 discharges would be warranted.Deferral to the prior arbitration awards would not be warranted as to the1985 refusal to hire,of course,because those events occurred after theawards issued and thus the arbitrator could not have considered them inmaking his awards.Litton Systems,283 NLRB 973 (1987)eUniversal Textured Yarns,203 NLRB 713, 717(1973), andSievesSash& DoorCo, 164 NLRB 468, 476 (1967),enfd. in relevant part401 F.2d676, 678 (5th Cir.1968). See alsoGulf States Mfrs. v. NLRB,598 F.2d896, 905 atfn. 14 (5th Cir. 1979).r Sieves Sash & Door Co.,supra at 4768 In adopting this finding,however,we do not rely on the judge's dis-cussion ofLeeward Nursing Home,278 NLRB1058 (1986),andVenturaCoastal Corp,264 NLRB291 (1982)290 NLRB No. 58 HOST INTERNATIONALconcerted activity in filing a lawsuit against theRespondent in 1981 with other employees and be-cause Rizzo andSarubbi hadfiled chargeswith theBoard about their 1981 discharges.We find, basedon the followingfacts,that the Respondent's statedreason for refusingto hireRizzo and Sarubbi wasmerely a pretext.The Respondent's general manager atJFK Air-port, RobertKouba,testified that he made the de-cisionwhether to hire theformer Gladieux em-ployees duringthe Respondent's takeover of Gla-dieux operationsat JFK.Kouba testified that thereason Rizzo and Sarubbi were not hired was thatthey had previouslybeen terminatedfor cause bythe Respondent;9 however,their termination lettersdo not mention thisreason andthe supervisor whogave Sarubbi his letter also did not rely on thisreason when questioned.Although Kouba testifiedthat theRespondenthad a policyagainst hiringemployeeswho hadbeen terminated for cause,there is no record evidence of any written state-ment of thispolicy. Further,the record shows thatthe Respondent rehired three employees at JFKAirport in 1982 and 1983 who had beendischargedby theRespondent for failure to collect money andring up sales,and that it retained Gladieux employ-ee Gladys Alvarez inthe 1985 takeover despite her1983 dischargeby Gladieuxfor failure to ring upsales and her continued cash-handling violations in1984 after she was rehiredby Gladieux. Finally,Kouba testifiedinitially that,inmaking the decisionwhether to hire the formerGladieux employees, heonly lookedat the employees'personnel records atGladieux and their 1985 applications for employ-ment with the Respondent.However,these recordsdo not revealthatRizzo and Sarubbi were everterminated for cause.Clearly,the reason given at the hearing in thiscase was not the Respondent's real reason for re-fusing to hire Rizzo and Sarubbi during the 1985takeover.We do, however,have some direct evi-dence of theRespondent's real motive.Thus, Gla-dieux Supervisor Kowalsky testified that at a man-agement meeting on March22, 1985,the daybefore the official takeoverand about I week afterRizzo and Sarubbi got their termination letters, Re-spondentDirector of Security Christie told himthat "Sarubbi wastied in with `The MagnificentSeven"'and that the Respondent had "no use forthese peoplebecause they were troublemakers." Itis undisputed that"The Magnificent Seven" was a9 In his testimony, Kouba did not mention their supposed waiver offuture employment rights as playing any part in his decision not to hireRizzo and Sarubbi. Moreover, the record does not reveal that Koubaeven knew their Board charges had been settled, much less the terms ofthat settlement443name commonly used by managementto refer tothe civil lawsuit concerning working conditionsthatwas filedagainst the Respondentin 1981 byseven employees working at the Respondent's LaGuardia Airport operations.AlthoughRizzo wasone of the named plaintiffs in this lawsuit,Sarubbiwas not involvedin it.The uncontradicted recordevidenceshows, however,that severalof the Re-spondent's supervisors told employees in 1981 thatChristiewanted to get rid of Rizzo andthe otheremployeeswho filed thelawsuit andthat Christieplanned to fire Sarubbi,who was not involved inthe lawsuit,to make theotherdischarges look le-gitimate.1 °Rizzo and Sarubbi were discharged bytheRespondent in 1981 and filed Board chargesabout theirterminations.We also haveother evidence from which we caninfer theRespondent's real motive in refusing tohireRizzo and Sarubbi duringthe 1985 takeover.Thus,Respondent General ManagerKouba, whomade the decision not to hire Rizzo and Sarubbi,admitted that he had heardabout thelawsuit andthe Board charges atLa GuardiaAirport aroundthe time they were filedand that he had becomefamiliarwith Rizzo's andSarubbi'snames whenthey werestillworkingat La Guardia.Kouba testi-fied further thatin early 1985,before he beganscreeningthe Gladieuxemployeesfor hire, Christiebrought it to his attention thatRizzo andSarubbiwere workingfor Gladieux at JFK.Kouba also ad-mitted thatChristie may have toldhim at that timethatRizzo and Sarubbi werethe ones who hadfiled Board charges and the lawsuitat La Guardia.Finally,although Kouba stated he made the finaldecisionon whether to hire the Gladieux employ-ees, he testified that he consulted with labor rela-tions officials at the Respondent's headquarters inCalifornia before he made the decision not to hireRizzo and Sarubbi; Kouba did not explainwhy thiswas necessary."We conclude,in agreement with the judge, thattheRespondent's real motive in refusing to hireRizzo and Sarubbi was to retaliate against theirpreviousprotectedconcerted activities in filing alawsuit and their filing of Board charges.There-fore,we find that by refusing to hireRizzo andSarubbi in1985 theRespondent violated Section8(a)(1) and(4) of the Act.10 Christie was a named defendant,along with the Respondent, in thelawsuit.11All these findings about the Respondent's real motive in refusing tohire Rizzo and Sarubbi are based on admissions by Respondent OfficialsKouba and Christie that are uncontradicted.In light of this evidence sup-porting a violation, we find it unnecessary to pass on whether the Re-spondent and Gladieux were joint employers during the several monthsjust before the official takeover on March 23,1985, or whether the Gla-dieux supervisors were agents of the Respondent during that period. 444DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWSubstitute the following for the judge'sConclu-sion of Law 2."2. By refusing to hire former Gladieux employ-eesVirgilioRizzo and Joseph Sarubbi in March1985 because of their protected concerted activitiesand filing of Board charges,the Respondent violat-ed Section 8(a)(1) and(4) of the Act."AMENDED REMEDYHaving found that the Respondent has violatedSection 8(a)(1) and(4) of theAct, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.The Respondent, having refused to hire two em-ployees in violation of Section 8(a)(1) and (4), itmust offer them employment as bartenders or otherequivalent positions and make them whole for anyloss of earnings and other benefits resulting from itsrefusal to hire them,computed on a quarterly basisfrom the date of the refusal to hire to the date of aproper offer of employment,less any net interimearnings,as prescribedinF.W.WoolworthCo., 90NLRB 289 (1950),plus interest as computed inNew Horizonsfor theRetarded.' 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Host International,Inc., a wholly-ownedsubsidiary ofMarriottCorporation,New York,New York,itsofficers,agents,successors,and as-signs,shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 1(a)."(a)Refusing to hire Virgilio Rizzo and JosephSarubbi because of their protected concerted activi-ties and filing of charges with the Board."2. Substitute the following for paragraph 2(b)."(b) Remove from its files any reference to theunlawful refusals to hire and notify the employeesinwriting that this has been done and that the re-fusals to hire will not be used against them in anyway."3.Substitute the attached notice for that of theadministrative law judge.12 283 NLRB1173 (1987).Interest on and after January I, 1987, shallbe computed at the"short-term Federal rate"for the underpayment oftaxes as set out in the 1986 amendmentto 26 U S.C. § 6621Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U.S C. § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977).APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to hire Virgilio Rizzo andJoseph Sarubbi because of their protected concert-ed activities and filing of charges with the Board.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Virgilio Rizzo and Joseph Sar-ubbi employment at our facility at the JFK Airportas bartenders or substantially equivalent positions,without prejudice to their seniority or any otherrights and privileges previously enjoyed.WE WILL make Virgilio Rizzo and Joseph Sar-ubbi whole for any loss of earnings and other bene-fits they may have suffered by reason of our refusalto hire them,less any net interim earnings,plus in-terest.WE WILL remove from their records any refer-ence to our refusal to hire them,and WE WILLnotify them in writing that this has been done andthat our refusal to hire them will not be usedagainst them in any way.HOST INTERNATIONAL, INC.,AWHOLLY-OWNEDSUBSIDIARYOFMARRIOTT CORPORATIONDavid S.Cohen,Esq.,for the General Counsel.Courtney B.Wheeler,Esq.,of Bethesda,Maryland, forthe Respondent.DECISIONSTATEMENT OF THE CASEWINFRED D.MORlo,Administrative Law Judge. Thiscase was tried at Brooklyn,New York,on 19, 20, 21, 22May; 26,27 June;and 2 July 1986.On 19 December1985, the Acting Regional Director for Region 29 issuedthe original complaint in this proceeding.Thereafter, anamended complaint was issued on 25 March 1986 and asecond amended complaint was issued on 2 May 1986.This last complaint alleged that Host International, Inc.,awholly-owned subsidiary ofMarriottCorporation(Host/Company),violated Section 8(a)(1) and(4) of theAct when it discharged its employees Virgilio Rizzo andJoseph Sarubbi because they filed a lawsuit against Hostin the United States District Court,Eastern District ofNew York,and engaged in other concerted activity for HOST INTERNATIONALthe purposeof collectivebargaining and other mutual aidand protection.'The Companyfiled an answer in whichitdenied the alleged violations and set forth several af-firmativedefenses.On the entirerecord,includingmy observation of thedemeanor of the witnesses,and after consideration of thebriefs filed by bothcounsel,Imake thefollowingFINDINGS OF FACT1.JURISDICTIONDuring the past year,which period is representative ofitsbusiness operations,Host,in the course and conductof its business operations,derivedgrossrevenuesfrombar and restaurant sales valued at in excess of $500,000and purchased and caused to be transported and deliv-ered to its QueensAirport facility food,beverages, barsupplies,and other materials valued at in excess of$50,000,ofwhich goods and materials in excess of$50,000 were transported and delivered to it in interstatecommerce directly from States of the United States otherthan the Stateof New York. The partiesadmit, and Ifind, that Host is an employer within the meaning ofSection 2(6) and(7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. BackgroundRizzo began his employment as a bartender with Hostat itsLaGuardia Airport restaurant in October 1973, andSarubbi commenced his employment with Host in thesame capacity and at the same locationinNovember1974. Insofaras this record indicates,the twocontinuedas bartenders at that location without anydifficultiesuntil 14December 1980. On that day, subsequently re-ferred toas "Black Sunday,"Host closed all its bars atLaGuardia Airport, physicallydetained six bartendersand one waiter,and interrogated them regarding allegedviolationsof Host'scash-handling policies.Rizzo wasone of thebartenders who was detained,Sarubbi was notdetained.The employees who were detained were toldby CharlesNewman,the regionalvice president forHost,that theywere all suspendedindefinitely.The fol-lowing day Rizzo was recalled towork, he did not re-ceive a warning,nor did hesuffer a pay loss.As a resultof this detention,charges werefiled on 31December 1980by Local 6Hotel,Restauant,Club Em-ployees and BartendersUnion, AFL-CIO (the Union) onbehalf of thoseemployees with the NationalLabor Rela-tions Board(the Board)inCase 29-CA-8532.Basically,the Union alleged that Host had violated Section 8(a)(3)and (5) of the Actby interrogating,imprisoning,and sus-pending its employeesbecause oftheir union activitiesand by refusing to allow the employees to contact andhave present their union representative when the em-ployeesrequested such representation at disciplinarymeetings.'During the hearing the counsel for the General Counsel stated that itwas his position that Host violated Sec 8(aXI) and(4)when it dis-charged and/or refused to hire Rizzo and Sarubbi.445On 13 April 1981,the Regional Director for Region29 dismissedthe portionof the charge that alleged thatthe employees had been detained or disciplined becauseof their union membership. Host entered into an informalsettlement agreement regarding that portion of thecharge that alleged that Host had required its employeesto participate in disciplinary interviews without unionrepresentationwhen the employee had requested suchrepresentation.In addition to the chargefiledwiththe Board abouttheir detention,the employees also filed a lawsuit in theUnited States DistrictCourt,EasternDistrict of NewYork, on 21 April 1981.2In this suit,the employeesclaimed thatHost had physicallyassaulted and searchedthem,detained and interrogated them,and deprivedthem of therights, privileges,and immunities guaranteedto them bythe Constitution and the lawsof the UnitedStates.The suit referred, specifically,to the seven indi-viduals, including Rizzo,who had been detained. Thedetailsof thesettlementof thissuitwill be discussedbelow.The lawsuit,which requested monetary compensationin the amountof $7 million,was well publicized in localnewspapers and the individualswho filed thesuitswerereferredto by fellowemployees and supervisors as the"Magnificant Seven."In February 1981, Host changed the systemby whichbartendersbid for a job.Rizzo filed a charge on 9 Febru-ary 1981,inCase 29-CA-8633,inwhich he alleged thatHost had violated Section 8(a)(3), (4), and(5) of the Act,because the change was made unilaterally and arose be-cause the employees had assisted the Union and hadgiven testimony under the Act. In addition to the charge,Rizzo also sent a letterto ScottMcDougal,a supervisor,inwhich hementioned the events of "Black Sunday"and stated that the change in the bid schedule had beenmade to harass and intimidate the employees. Thischarge was withdrawnby Rizzo,accordingto him, be-cause Host returned to the original system of bidding.'Dallas Swingle,had been employed by Host,at vari-ous times between 1980 and 1985,as a supervisor, at theHost facilities at LaGuardiaAirport.Respondent admit-ted that Swingle was a supervisor and its agent at thetime of the incidents.Accordingto Swingle,after thelawsuit wasfiled by theseven employees he had severalconversations about the lawsuit with Scott McDougal,who was the food and beverage manager and his super-visor.Swingle could not recall the exact times whenthese conversations were held but they occurred afterthe lawsuit was filed and before September 1981. Swin-' The lawsuit was filed by Rizzo, whose name was first on the caption,James Terrence Weir, Frank Monaghan,Juan Fung,Vincent Fattizzi,Gilberto Munoz, and Charles O'Neill.s It was the Company's position that it was permitted to make such achange according to the collective-bargaining agreement in existence be-tween the parties.4 Swingle was not employed by Host at the time of the hearing. Hetestified that the Company told him that he had an absentee problem andhe had to decide whether he wanted to continue his association with theCompany and he decided to leave. However,he admitted that when heasked to be rehired,about February 1985, Host stated that they were notinterested in rehiring him. 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgle testified thatMcDougal told him on several occa-sions that Host plannedto "get rid ofthe seven bartend-erswho filedthe lawsuit," the Company "was going toblow them outof the water."Swingle claimed thatMcDougal also told him that it was Newman's idea tofire these employees.Newman,a vice president, hadbeen named,specifically,in the lawsuit.Swingle statedthat the lawsuit was constantlythe topicof conversationamong supervisors and the employees and that the com-pany representatives generally did not make"kind"state-ments about the seven employeeswho filed thelawsuit.Swingle alsotestified that afterthe seven employeeswere detained he had several conversationswith FredChristie,who washead of security for Host,and the"high point of the conversation was usually how manybartenders were goneout of theoriginal 7,how manywere left."Accordingto Swingle,Christie told him onseveral occasions that the bartenderswho filed the law-suitandwere still employedwould be "shopped."5Christie wasnamed, specifically,in the lawsuit.In the affidavit given to the Board during the investi-gation,Swingle stated that he heard McDougal say,"that the people who initiated the lawsuitwould begotten ridof and thatMcDougal indicatedthat the wayHost wouldget rid of themwould be through shoppingreportsand mistakes in cash handlingprocedures."Swin-gle did not statein the affidavit thatMcDougal told himthat the ideato fire theemployees came from Newman;rather Swinglestated thatMcDougal indicatedthat thedecision came fromhigher-ups and Swingleperceivedthat the idea originated with Newman. Swingle alsostated in theaffidavit thatMcDougal did not indicatethat additional "shopping" had been ordered for theseven individualswho had filedthe lawsuit.Swingle testified,on cross-examination,thatChristiehad spoken to him on occasion"about shopping" em-ployees other thanthose involvedin the lawsuit andSwingle admittedthatChristienever said,specifically,that he would use "shoppers" to fire the seven employ-ees.Accordingto Swingle,Christie saidthat these em-ployees would violate company rules and thus give theCompany thegrounds to terminate them.Accordingto Rizzo,he had a conversation with Swin-gle in July 1981during which Swingle told him thatMcDougal said thatif theseven employeesdid not dropthe lawsuit McDougal would flood the barwith shop-pers and Californiawould backhim up.sMcDougal wasnot called to testify.Rizzo also claimed that he had aconversationwithDaryl Easterling, an admitted supervi-sor, in August 1981,during whichEasterling told himthat the Company had a hit list and his nameand that ofthe others involved in the lawsuit were on the list. Rizzotestified that Easterling told him that Sarubbi's name wasalso on the list and when Rizzo expressed surprise thatSarubbi's name had been included,Easterling replied thata The word "shopped"isa term used in this type of business to de-scribe a situation where security guards,employed by outside firms,come to an employer's premises to observe whether employees are fol-lowing company rules.It appears that in order to conduct these observa-tions the security guards pose as customers and order food or drink fromthe employees under observation6 The main offices of Host were located in California.the Company was firing Sarubbi because they did notwant it to appearobvious that they were firingthe plain-tiffsin the lawsuit.' Rizzo testifiedthat fromhis conver-sationwith Easterlinghe had theimpressionthat theCompany woulduse "shoppers" fo find grounds to dis-charge theemployees.Rizzo viewed the statements bySwingle and Easterlingas "friendlywarnings."Easterl-ing was not called totestify.Sarubbi testified that inAugust 1981he had a conver-sationwithMcDougal,duringwhichMcDougal toldhim that Christiehad a hit list and his name was at thetop of the list.When Sarubbiquestioned McDougal as towhy his name was on the list, because he was not in-volvedin the lawsuit,McDougal respondedthat Christiewanted to get Rizzo and the others involved inthe law-suit and todo that it would be necessary first to fire Sar-ubbi.McDougal stated thatif they firedSarubbi,whohad a clean record and was not involved in the lawsuit,allegedly forsome infraction of company rules, thenthere would be no questions raised whenthey fired theothers,also for some alleged infractionof company rules.McDougal also told Sarubbi that Newman had said thatif the employeesdid not back off the lawsuit he wouldharass all the bartendersand try toget them all fired.Newman,Christie,andMcDougal were not called totestify.On 11 September1981 Host suspendedand, thereafter,on 15 Septemberi 1981, it discharged Sarubbi,allegedly,because heviolated company procedures. On 17 Septem-ber 1981Host suspended and, thereafter,on 24 Septem-ber 1981 itdischarged Rizzo,allegedly becausehe violat-ed company procedures.InDecember1981, the Unionfiled a requestfor arbitrationabout these discharges andabout the dischargesof Debbie Fryer,a waitress whohad been discharged with Sarubbi,also allegedlyfor vio-lating company rules, and LorraineCharest,a waitress,who had beendischargedwithRizzo,also allegedly forviolating company rules.Host concededthat Sarubbi had been a satisfactoryemployee from 1974 until onor about 10 September1981. According to Sarubbi, on 9 September 1981 he ar-rived at work at 2:30 p.m. and wentto the fourth floorto get his bank,which was the moneyhe put into theregister at the startof his shift.McDougal was presentwhen he arrivedand McDougal told him not to take thebank,they did nothave a registerfor him.McDougalthen told Sarubbito go home and to returnfor work thenext day.Sarubbi askedMcDougal why he could notworkwith an open drawer as he had in the past whenthey did nothave a register for him and McDougal re-sponded that Christie did not want him to work thatday.8 On 10 September 1981, Sarubbireported for workat 2:30 p.m. and again saw that there was no register forhim. Sarubbi called Easterling,his supervisor, and ex-plained the problem and Easterling said he would locatea registerfor him, which he did about4 p.m. It was notr Rizzo testified that he did not know why Sarubbi was discharged.According to Rizzo,Sarubbi could have been discharged both as a coverand because he mishandled cash8Sarubbi claimed that Christie was present when McDougal said thisbut McDougal whispered when he made this remark HOST INTERNATIONALthe registerusually usedinWestWing Bar,the sectionwhereSarubbi normallyworked. This register, whichcame from the EastWingBar, had a plasticshield cover-ing one side and theback and Sarubbiplaced the ma-chine so that the otherside of theregister was against awall. Therefore,according to Sarubbi,on 10 September1981 the onlypart of theregisterthatwould be visiblewas the frontof the machinewhere Sarubbistood whenhe rang up the sales.Sarubbi claimedthat during theevening the register did not consistently issue receiptswhen he rang up the sales, the machine would jam, andhe had to physicallypull the tape.After continuing toexperiencedifficultywith the tapes,Sarubbi notified Eas-terlingaboutthe problem.Easterlingwas unable tocheck theproblem untilabout 7 p.m., at which pointthere wasno tape leftin the register.There were fewcustomers present when Easterling arrived and so Eas-terling decidedto close thebar. Sarubbi was not accusedat that pointof giving drinksto the waitress,DebbieFryer,withoutcollectingfor them, which would be aviolationof companyrules.However,later that eveningSarubbi wastold that bothhe andDebbie Fryer, whohad workedwith him that evening,had been shoppedand Sarubbi was given a pink slip by PatTrench, a man-ager.Sarubbi askedTrench whyhe was being suspendedand Trenchresponded that he didnot know, he had notreceived a report.9Sarubbi askedTrench how he couldbe suspendedin view of the fact that Trench had not re-ceived the shopper's report andthe further fact thatTrench hadcounted Sarubbi's receipts and examined thetape and hadnot found a discrepancy.When Sarubbipersisted in questioningTrench why he had received apinkslipwhen Trench had not received the shopper'sreport, Trench responded that he had to do it. Later inSeptember 1981, a meetingwas held withHost's generalmanager,James Allen, about thedischargesof both Sar-ubbi and Fryer.Present,in additionto Allen andthe dis-charged employees,was Al Farin,a union businessagent.During themeeting,Allen presented the shopper'sreport and the tape toFarin forhis examination. Allenclaimed thatSarubbi hadfailed to ringup drinks butFarin disputed that assertion and he stated that the tapeproved thatSarubbi had, in fact,rung up all the drinks.According to Sarubbi, eventuallyAllen agreed that thetape did establish that all the drinks had been rung up.Allen said hewould consider the matter and he wouldgive Sarubbi his decision in a few days.Within a fewdays,Farin advisedSarubbi that the Companyrefused tochange its decision,he was fired.'O Allen was not calledto testifyin this proceeding.The Union filed for arbitra-tion for bothSarubbi andFryer's discharges.On 18 January 1982, BurtonTurkus, the arbitrator,issued a six-page decision based on the testimony of Sar-ubbi,Fryer,and the two shoppers,employed by an out-side agency,who hadshopped Sarubbiand Fryer on theevening of 10 September1981.According to the arbitra-9 The disciplinary action memo stated that Sarubbi was suspended in-definitely because he was observed by a shopper "mishandling companyfunds and improper issuing of receipts."10 Host did not call the shoppers, Trench or Easterling,aswitnesses.Neither were the shopper reports or the tapes presented during this hear-ing.447tor's decision,Fryer,on at least two occasions,ordereddrinks from Sarubbi and did not tender money to Sar-ubbi in payment for these drinks.Fryer gave the drinksto the customers who had ordered them,the customerspaid for the drinks, and Fryer placed the money.she re-ceived from them in her cash caddy."He also foundthat Sarubbi did not ring up sales for these drinks. Thearbitrator credited the shopper's testimony and did notcredit the explanation offered by Fryer and Sarubbi thatFryer initially had left a sum of money at the service barfrom her cash caddy to pay for drinks and that Sarubbitook the money for the drinks that Fryer had orderedfrom the money that she had left at the service bar. Thearbitrator concluded that the two individuals had actedin concert and, therefore,their discharges were justified.Sarubbi testified that he did not tell either the unionattorney who represented him at the arbitration or thearbitrator about his conversation with a Host supervisorinwhich he was told that he was on a hit list and that hewas set up for discharge because the Company wantedto cover the fact that it planned to fire the seven em-ployees who had filed the lawsuit. Nor did Sarubbi tellhis attorney or the arbitrator that another employee, Fat-tizzi,who had been one of the plaintiffs in the lawsuit,told him that Christie was going to get him and anotheremployee,Monahan,also one of the plaintiffs.Sarubbiclaimed that he failed to do so at the suggestion of theunion business agent who told him that the supervisorswould not testify in support of him,and, therefore, suchstatements by him would not help his case. Sarubbi alsodid not tell his attorney or the arbitrator about thecharges that had beenfiled byRizzo and the Union withthe Board.The arbitrator's award does not contain anyreference to the NLRB charges or to the fact that Sar-ubbi believed that he was discharged to cover the dis-charge of the plaintiffs in the lawsuit.On 17 September 1981, Rizzo was working as a bar-tender in the West End Bar with Vincent Gonzalez, an-other employee. Gonzalez left work about 7:30 p.m. toattend a funeral service.12Rizzo testified that around 8p.m. he became aware that he was being shopped. Rizzoclaimed that he took three orders at about this time, aprocedure he claimed was not unusual when the bar wasbusy.Itwas a practice known to the supervisors. Hethen collected for all three drinks at the same time, rangthem up separately,and gave each party whateverchange was due. Rizzo observed the two men,who hadbeen standing at the bar, leave the bar and move to anearby standup table.He was suspicious because the menwere keeping an eye on the register.The men asked forscotch,they did not name a brand and he gave the wait-ress bar scotch to give to the two men.The waitress,Lorraine Charest,took the money from her caddy forthe drinks and left it on the service bar;then she servedthe customer and collected the money for the drinks'' Waitresses are treated as customers and they are required to pay fordrinks as they order them.A waitress will usually pay for a drink whenshe receives it from the bartender from her own money, which she car-ries in a cash caddy.When she serves the drink to the customer and hepays she is reimbursed for the money she has paid to the bartender.12There was only one register in the bar that evening 448DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfrom thecustomer,which money she putin her cashcaddy.Rizzoconceded that hemight not have rung upthe drinks immediately because he was busy makingmore drinks but he testifiedthat herang up all the drinksthat heserved that evening.At 8:30 p.m., Easterling toldRizzo he had been shopped that evening.Easterling thencounted the money and told Rizzo that theamount wascorrect.Later,EasterlingtoldRizzo thatChristiewanted Rizzo's tape for that evening.He then gaveRizzo a pinkslip,which stated that Rizzo wassuspendedindefinitely for violation of thecompany policies,"as perthe shopper's report."The memo wassigned byChristie.About a weekafter the suspension,there wasa meetinginAllen's office aboutthe suspension.Present, in addi-tion to Allen and Sarubbi,were Christie, Lorraine Char-est, the waitresswho had beensuspendedwith Rizzo,and a union representative.The shopper's report was dis-cussed and Rizzostated that he knew hewas beingshopped and he explained his actions that evening. Rizzoasked to see the tapefor the registerof that evening inorder to verify that he had rung up all the sales. Whenhe looked at the tape Rizzo claimed it had been stapledtogetherand there was an overlappingof figures. Allenexplainedthat thetape had caught in the register and ithad been necessary to pull the tape,which hadcaused itto tear.At theconclusion of the meeting,Allen said hewould give his decision in a few days.Subsequently, theUnion toldRizzo that he wasfired.The matter went toarbitrationon 3 December 1981. Within a few days afterthe arbitration,Rizzo drafted a memo concerning certaineventsthat had occurredduring the arbitration.Basical-ly, the memo dealt withRizzo's dissatisfactionwith themanner inwhich theunion attorney had represented himduring the arbitration.The memodoes not state thatRizzo told his attorney,prior to the arbitration,that hebelieved theCompany had fired himin retaliation for hisfiling of thelawsuit.Nor doesthe statement contain areference to his attempts to tell the arbitrator about thechargesfiledwiththe Boardor about thelawsuit and itdoes not statethat the arbitrator rejectedthese attempts.The memo does contain the statement that Rizzo be-lieved thatthe Companywanted toobtain a favorableresult from the arbitration,"so that theycan offer it as areason for the dismissal of any damage suit againstthem."On 19 January 1982, Burton Turkus, the arbitrator,issued his decision based on the testimony of Rizzo,Charest,and the two'shoppers,employed byan outsidesecurity service, who had "shopped" the two employees.Accordingto this decision,the shopperstestified thatthey ordered two Dewars and soda fromCharest, Char-est securedthe drinksfrom Rizzo, she did not tenderhim any money,and Rizzo did not pick up any moneyfrom the service bar. Rizzodid not ringup the twodrinks.Charest gave the drinksto the shoppers, collectedmoney for the drinks from them,and she put this moneyin her money caddy. This process was repeated. Turkusdiscredited the explanation advancedby Rizzo and Char-est,which was that Charesthad left money for thedrinks on the service bar and Rizzohad taken the moneyfrom that area whenCharest ordered the drinks. The ar-bitrator found that the two had been discharged forcause.In both decisions,the arbitratorstated that thefouremployeeswere familiar with the Company's cash-handling policies,which requireda waitressto pay fordrinks when she received them fromthe bartender andrequired the bartenderto ring up each sale. Rizzo andSarubbitestifiedthat therewas no set way to handlecash. Thus, theyclaimed thatif a bartender was busy hemight takean order froma customer or a group of cus-tomers at one time,and ring up all sales at one time, al-though thedrinksfor eachcustomeror group ofcustom-ers would berung upseparately.Accordingto Swingle,bartenders were to take ordersseparately and ring upsales separately, they were not to "double up"and he ad-mitted that he has spoken to employees about followingthis procedure. However, he alsoadmittedthat bartend-ers did "double up" on orders and did ringup more thanone sale at a time whenthe barwas busy and this prac-ticewasknown to supervisors.Rizzotestified that he toldthe union attorney,prior tothe arbitration proceeding,about the chargeshe had filedwith theBoard but the unionattorneyappeared to bemoreconcerned with theshopper's report and he toldRizzo that he could givehis own accountabout thecharges.Rizzo claimed that at the arbitration proceedinghe attempted to explainto the arbitrator about the civilsuit;that had been filed and about the NLRBcharges;the arbitrator then asked what had happened to thecharges, and Rizzo explained that one charge had beenwithdrawn and the othercharge was settled.At thispoint,the arbitratorstated thathe did notsee a connec-tion between the lawsuit,theNLRBcharges,and thedischarges. Rizzo claimedthat he didnot tell the arbitra-tor about the conversations he had withSwingle andEasterling because thearbitratordid not appear to be in-terested.In the affidavitsecured from Rizzo during theinvestigationof the case,he stated that he attempted totell thearbitratorabout the lawsuit,but thearbitratorsaid the matter was irrelevant.According to the affida-vit,when he told the arbitrator about thecharges the ar-bitratorwas concerned and askedabout thestatus of thecases and Rizzo explained that one had been settled andthe otherwas withdrawn.The arbitratorthen stated thathe did not see a connectionbetween thecharges and thegrievance presentedto him. Accordingto Rizzo's testi-mony and affidavit,the union attorney requested that theNLRBcharges and documents relating to the lawsuit bereceivedinto evidence to demonstrate the atmosphere atthe airport. The arbitrator agreed to the receipt of thesedocuments but statedthat he wouldnot give them anyweight.According to Rizzo,the unionattorney did notgive any detailsabout theunfair labor practice and hedid notbrief theunfair labor practice or lawsuit issue. Itdoes not appearthat therewas a transcriptof these pro-ceedings and the arbitrator's decisions do not refer to theBoard charges,the lawsuit, or the retaliationor coverupreason for Rizzo and Sarubbi's discharges. It is unclearwhether the arbitrator did receiveany documents relat-ing to the charges or lawsuit.It isthe position of the General Counsel that Rizzoand Sarubbi were given substantially harsher disciplinethanwas given to other employeeswho violated the HOST INTERNATIONALCompany'scash-handling rules,and this fact indicatesthat their discharges in September 1981 were due to theNLRBcharges and the lawsuit that had beenfiled.Nu-merous exhibits were received into evidence in supportof thispositionby the GeneralCounsel during the hear-ing and the parties stipulated to the authenticityof otherrecordsin an off-the-recordmeeting.'3 Insofar as thisrecord indicates,the alleged infractions of company rulesin September 1981 were the first offenses by Rizzo andSarubbi since the commencementof their employmentwithHost.An examination of the personnelrecords ofseveral employees does establish that some employeeswho allegedlyviolated theCompany'scash-handlingruleswere not discharged.Thus,a bartender,MarioMancini,was given a warning on 30 September1982 forviolation ofcash-handling procedures;VictorRohan, abartender, receiveda warning on 11 March 1985for fail-ing to ring up sales, among other violations; John Wheel-er, a bartender,received numerous warningsfor viola-tionsof companyrules,including his failure to ring updrinks and for cashshortages,but he wasnot discharged;Juan Ochoa, a bartender,Manuel Bande,a waiter, andClara SantaCruz were allsuspendedon 6 December1982 for violationsof cash-handling policies,which in-cluded underringing sales and not ringing salesbut theywere reinstated on 9 December1982.Ochoawas sus-pended againon 21 April 1983 for cash-handling viola-tions but he was reinstatedon 13 May 1983;Vincent Di-Giorgio,a bartender,was suspendedfor 2 weeks in 1977and was told that it was aseriousviolationof companyrules to fail to ring up sales and to ring up a no-sale;Di-Giorgio waswarned again about a cashshortage on 30,May 1979; and Dorothy Longworth,a cashier,waswarned aftershewasobservedtakingmoney from acash register and puttingit in her pocket.In addition, therecord reveals that bartenders Felenes, Battala,and Gon-zalez,who were terminatedfor failureto ring up salesweresubsequently reinstated.Battala has been warned onseveral occasionsfor cash-handling violations but he hasnot been discharged.B. TheSettlementSarubbi and Rizzo testified that their efforts to appealthe arbitrator's decision were rejectedby the Union and,therefore, on 12 February 1982 they filedunfair laborpractice charges inCases 29-CA-9486-1 and 29-CA-9486-2, respectively,alleging that Host had violated Sec-tion 8(a)(3) and(4) of theAct by discharging and refus-ing to reinstate Rizzo and Sarubbi because they assistedthe Union,filed charges or gave testimony under theAct, and engaged in protectedconcertedactivities.On21October1982, the RegionalDirectorfor Region 29issued an order consolidating the above charges in onecomplaint that alleged,basically, that Host had violatedSection 8(a)(1) of theAct when itdischarged and re-fused to reinstate Rizzo and Sarubbi becausethey filedthe lawsuit and engaged in other protected concerted ac-" Host objected to the receipt of any personnel record but did agreethat the records that were received were authentic. By order dated 30July 1986, Exhs.44 g, h,and i,which were offered by the General Coun-sel,were rejected and Exh.45 was received.449tivities.In June 1983,an administrative law judge ap-proved requests by Rizzo and Sarubbi to withdraw thecharges and dismiss the complaint because the partieshad entered into an out-of-Board settlement.The partiesagree that they entered into a settlement but they are indispute as to the nonmonetary aspects of this settlement,which disposed of both the charges and the lawsuit.Although the settlement was an out-of-Board settle-ment,the actual offers and counteroffers made by thepartieswere channeled through the Board agents. It ap-pears that during much of the negotiations the partieswere in separate rooms and the Board agents conveyedthe proposals of one side to the other side.The Boardagents were not called to testify.Carlton Trosclair, theattorney who represented Host during these negotiations,testified that he rejected the Board agents'requests forreinstatement and specifically told the agents and Rizzoand Sarubbi that Host would not reemploy Rizzo andSarubbi under any condition.Initially,Rizzo testifiedthat the settlement discussions centered around whatamount of moneys would be necessary to settle the case.Subsequently,he stated that he did not recall a discus-sion about the issue of reinstatement.He further statedthere were no face-to-face meetings with the Company'srepresentatives during the negotiations.However, whencalled as a rebuttal witness,Rizzo testified that duringthe final negotiation meeting Trosclair did say that theCompany was not interested in reinstating the two men,but Trosclair did not say that Host would not reemploythem under any condition.Rizzo also stated that he didnot know if he could have applied for a position withHost the day after the settlement.Sarubbi recalled thathe was toldby theBoard agents that he would not bereinstated to the position that he had lost, but Trosclairnever said that he would not be reemployed again byHost. Sarubbi admitted that he did not believe that hecould seek reemployment with Host in a day,week, ormonth after the settlement.A letter prepared by a Hostattorney after the settlement discussions referred only tothe monetary aspects of the settlement.'4 Rizzo and Sar-ubbi both stated that at the time of the settlement discus-sions reinstatement was not a prime concern to them be-cause they were then employed.C. The Present CaseAfter theirdischargeby Host,Rizzo and Sarubbi com-menced employment as bartenders with the GladieuxCorporation(Gladieux)in about March 1982 at the DeltaNorthwest terminal atthe JFK Airport.In late 1984,Gladieux announced to its employees that Host wouldbegin to operatethe facilityat the Delta Northwest ter-minal sometime after January 1985.On 3 January 1985,Gladieux became a wholly owned subsidiary of the Mar-riott Corporation. Host had been a wholly owned subsid-iary of theMarriott CorporationsinceMarch 1982.15" According to Rizzo, Host had agreed to provide them with refer-ence letters, but it failed to do so.is In additon to Host International, there is also a Host Services ofNew York,Inc. It appears that the two corporations constitute a singleintegrated business enterprise 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccording to Robert Kouba, who wasgeneral managerforHost atthe JFK AirportinFebruary and March1985,Host had plannedto take over the Gladieux oper-ation at theDelta Northwestterminal on 1 March 1985,but the actualtakeoverdid not occur until23March1985.16 The record reveals that it was on that day thattheGladieux employees were transferredto the Hostpayroll. The financialaspectsof thesale of theGladieuxassetsto Host werenot completeduntil July 1985 whenHost paidGladieux bya check that was processedthrough an intercompanyaccount.17 According to PaulMatoba,directorof accountingfor Host, Host's recordsshow that Gladieux sold its assets to Host on23 March1985,and the Host's records do not show any entries forthe Delta Northwest facility before that day. Joseph Fa-biano,Host's directorof labor relationsfrom January1985 to January 1986,testified that neitherthe Host per-sonnel departmentnor its laborrelationsdepartmentwere involvedwith the operationat the Delta Northwestterminal untilafter 23 March 1985. He further testifiedthat Gladieux did not seek and he didnot give anyassist-ance about personnel or labor relation matters at anypoint to Gladieux representatives.Although,accordingtoKouba,Host did not com-mence its operations at theDelta Northwestterminaluntil 23March 1985,he admittedthat he was frequentlyat that location beginningin February 1985. Kouba testi-fied thathe came tothe facilityto examine the existingoperation,to survey the facility,to ascertainthe numberof employees,and to prepare for the transitionfrom theGladieux method of operation to the Host method of op-eration.Kouba deniedthat, at this point, he had supervi-sory authority over Gladieuxpersonnel, but he did admitthat he held a meeting in about mid-February 1985 withGladieux employees,with the acquiescenceof Gladieuxsupervisors,18 on worktimeduring whichhe explainedthe advantages of being a Host employee,and showedthe employees a Host orientationfilm.Koubaalso admit-ted that around thistimeHost applicationforms andname tagswere distributed to the Gladieux employees bybothHost's personnel manager and Gladieux supervisors.These applicationformswerecompletedby the Gladieuxemployees,including Rizzo and Sarubbi, in about mid-February1985, and the employees began to wear thename tagswith the Host logo.Rizzo and Sarubbi testi-fied that from about mid-February 1985 theyconsideredthemselves to be employeesof both corporations. Ac-cording toMary Grady, a former Gladieuxemployeewho ispresently employed byHost,Kouba told the em-ployees in February 1985 that theywould be Host em-ployees and Host would recognizetheirunioncontract.Kouba did not deny, specifically, this testimony.16Marriott Corporation, apparently,decided that all restaurant facili-ties of Gladieux at airports would be operated by Host because Host hadall the other corporate restaurants at the airports.11This apparently is an account to which all the companies sendmoneys to pay other companies either owned or controlled by the Marri-ott Corporation.is On cross-examination,Kouba testified that if the Gladieux supervi-sors had not been cooperative he would have referred the matter to HostInternationalPeterKowalsky was employed as a supervisor forGladieux from May 1984 until March 1985 at which timehe began his employment with Host as a supervisor andcontinued in that position until 20 May 1986.At thattime,William Powers,his supervisor,told him he wasbeing put on paid leave and would remain on such leaveuntil a Mr. Katengail,the general manager for Host atJFK Airport,had an opportunity to review the tran-script of the hearing in this case19 and to make a deter-mination concerning Kowalsky'sfuture.The hearing,which began on 19 May 1985,was adjourned after sever-al days and resumed on 26 June 1985.Kowalsky testifiedwhen the case resumed and by that point he had beenterminated.Counsel forHost objected to the receipt oftestimony by Kowalsky.Thisobjection will be discussedbelow..Kowalsky testified that in February 1985, Powers in-troduced him to Kouba at the Delta Northwest terminaland told him that Kouba would be his new supervisor.After that introduction,Kowalsky saw Kouba, at theGladieux facilities,about four or five times a week in lateFebruary and early March 1985.Sometime in February1985, after Kouba began to come to the premises, Gla-dieux started to sell bottled beer,something which hadnot been done before that time. When Kowalsky ques-tioned Powers about this change,Powers told him thatKouba wanted the change made and it had been made.In late February 1985, according to Kowalsky, Koubatold Powers to remove the Gladieux signs and the signswere removed.On one or two other occasions Powersdirected Kowalsky to make changes with respect to theremoval and cleaning of certain machines and PowerstoldKowalsky that the changes were made at Kouba'sdirection.According to Kowalsky,in late February 1985Powers told him thattheycould not hire directly as theyhad done,applicants would be sent from the Host per-sonnel department.However,Kowalsky could nameonly two individuals who were hired in this manner,both were hired as bartenders around 21 or 22 March ap-parently to replace Rizzo and Sarubbi.Kowalsky alsotestified that in late February 1985, Fred Christie, headof Host security,set up a new procedure at the Gladieuxfacility on how to issue money and make deposits. Chris-tie did nottestify.William Powers,who had been the general managerfor Gladieuxat the terminal and who became a supervi-sor for Host,testified thatKouba did visit the DeltaNorthwest terminal on several occasions before 23March 1985,but he denied that Kouba gave directions ororders to any Gladieux employees and he further deniedthatGladieux signs and machines were moved atKouba's direction before 23 March 1985.David Blanco,who had worked for Gladieux and who became a Hostsupervisor,testified that he personally removed the Gla-dieux signs after Host took over the operation. He alsotestified that Kouba never directly gave him orders untilafter 23 March 1985.19Thehearing in this case began on 19May 1986,and by that time itappears that Kouba had been transferred to another location. HOST INTERNATIONALIt is undisputed that Host applicationformsand nametagswere distributedtoGladieuxemployeesbefore 23March 1985. The recordestablishesthatSarubbi andRizzo completed such applicationforms, respectively, on13 and 16 February1985 and received name tags at thatpoint.Robin Kreitner,who was a Host personnel direc-tor at that time;stated that it was a usual procedurewhen Host took over a facility to have employment ap-plication forms completedby employees of the formercompany and to distribute name tags to them.It also wasusual,acording to Kreitner's testimony,to request theseemployeesto call the New YorkDepartmentof Laborabout receiving a job tax credit.Kreitner claimed thatthese proceduresdid notindicate that the employeewould automatically become Host employees.On or about 14 March 1985 bothRizzo and Sarubbiwere advised,inwriting,by Koubathat in thecompanytransitiontheywouldnot be hired and theirserviceswould not be needed after23 March 1985.Kouba testifiedthat he made the decision not to hireRizzo and Sarubbi andDiGiorgio, a third bartender. Ac-cording to Kouba,after the applicationforms were com-pleted, they werescreenedfirst byKreitner,Host's per-sonnel manager. Kreitner then brought the applications,whichshe consideredfavorable,to him for his consider-ation.After he reviewedthe applications,he decidedthat he would not hireDiGiorgio,Rizzo,and Sarubbiand he wasconcernedabout hiring an employee, Ms.Grady,because she was a union delegate at another loca-tion whereshe was also employed.ItwasKouba's opin-ion that ifGrady was hired by Host while employed atanother locationthere could be a conflictbecause shewould be a union delegate attwo locations.He claimedthat he discussedthe Grady problem withthe union rep-resentative and told himthatGrady would have tochoose,she could not work and be a delegateat two lo-cations.As a resultof this discussion,KoubaclaimedthatGradyceased heremployment at the second loca-tion and she then wasemployed byHost.Grady deniedthat the Union told her thatshe had tochoose betweenHost and theother employer. She testified that sheceased working at the other location because that em-ployer lost the service contractithad andshe, therefore,did not have a job.Kouba stated that he refusedto hire DiGiorgio be-cause he hadworked for him at JFK Airport and he hadterminated him for violatingthe Company's cash-han-dling policies and that it was against company policy torehire anemployee whohad been terminatedfor cause.According to Kouba's testimony,he did not personallyknowRizzo or Sarubbi,they had not worked for him,but he was aware,through companycommunications,that bothmen had worked at the Host facility at La-Guardia andthat theyhad been dischargedfor cause.According to Kouba,he decidedthat he could not hirethese two who had been dischargedfor causebecause itwould be againstcompany policy.20 Kouba claimed that20Counsel for Host stated that one of the reasons the Company re-fused to hire Rizzo and Sarubbi when Host took over the Gladieux oper-ation stemmed from the fact that these two individuals had waived allrights to future employment with Host as part of the settlement negotia-tions.451inmaking the decision not to hire Rizzo and Sarubbi heexamined the Host application forms and Gladieux's per-sonnel records.When he was advised that those recordsdid not disclose that the men had been discharged forcause, he stated that he knew before he looked at thefiles that the two men had been discharged.Kouba con-ceded that he had heard about the lawsuit and thecharges that had been filed with the Board.AlthoughKouba claimed that he did not know the names of theemployees involved in the charges or the lawsuit, he didadmit that he had heard that seven employees were in-volved andhe was familiar with the names of Rizzo andSarubbi.At one point,Kouba stated that he did notknow that Rizzo was involved with the charges and thelawsuit.At another point,Kouba testified that Christieknew who had filed the charges and the lawsuit and hemay have told him that Rizzo and Sarubbi filed them.Kouba also testified that sometime before March 1985Christie told him that DiGiorgio, Rizzo, and Sarubbiwere working at the Gladieux facility and he told Koubathat the three had been discharged for stealing. Accord-ing to Kouba, he consulted with California before he de-cided not to hire Rizzo.Kouba did not explain why hedid this.Kowalsky testified that he first heard the term the"Magnificent Seven" from Powers a few months after hestarted to work for Gladieux.Powers told him that thebartenders had a case and it was in that context thatPowers referred to the term"Magnificent Seven." InJanuary 1985,Powers told Kowalsky that he had metwith Christie,head of security for Host,and during thismeeting Christie told Powers that Powers had part ofthe "Magnificent Seven"working for him, that heshould keep an eye on them,they were troublemakers.Christie did not testify and Powers did not refute thistestimony.At about this time, Powers also toldKowalsky thatMcCarthy,a vice president for Host, hadtold Powers that there would be no changes when Hosttook over the Gladieux operation. However,accordingtoKowalsky,laterinJanuary 1985 Powers toldKowalsky that Kouba had said that there would bechanges in the bar but Kouba did not disclose what thechangeswould be.InMarch 1985,Powers toldKowalsky that Kouba said that the Company was goingtodischarge the bartenders.When Kowalsky askedPowers how Host could do that after they had showntheGladieux employees the Host orientation film andhad given them application forms and name tags,Powersresponded that the matter had been checked with the at-torney for Host and the attorney had advised that Hostcould fire these people.Powers said they had a case withthese employees at LaGuardia and they did not wantthem,theywere troublemakers.Both Powers and Koubatestified but they did not refute this testimony.On 14 March 1986 Powers gave a letter to Sarubbi,which had been signed by Kouba and stated "that in thecompany transition you will not be hired."When Sar-ubbi asked Powers why this was being done, Powers re-sponded that they had not given him a reason. A similarletterwas given to Rizzo, at Powers' direction, on 15March 1986. 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn 22 March,accordingtoKowalsky,he attended ameeting with Powers and Christie.During this meeting,Christie stated that Sarubbi"took book"and was con-nected with the "mafia."Christie stated that another bar-tender,DiGiorgio,who also had not been hired, hadbeen"canned"when he worked for Host,that the bar-tenders were troublemakers,and that Sarubbi was part ofthe "Magnificent Seven,"and the Company had no usefor these men.III.DISCUSSIONA. The Status of HostIt is the position of theGeneral Counselthat in Febru-ary 1985 Hostbegan exercisingdaily control over theoperations at the facility at the DeltaNorthwestterminaland "identified itself as the ownerof thepremises" and"was sufficientlyin controlof the facilityoperations andpersonnel to be consideredat a minimuma jointemploy-er of the DeltaNorthwestterminal employees." In sup-port of thisposition,he relies onthe following facts:Kouba,Host's general manager,was at theDelta North-west facility on a frequent basis beginning in mid-Febru-ary 1985,and hedirectedthat certain changes be madewith respectto itemsto be sold,removalof Gladieuxsigns, and the placement of certain machines and thesedirectionswere followed;Kouba and other Host person-nelheld a meeting with Gladieux employees duringworktimewithout objection by Gladieuxmanagement;Host and Gladieux supervisors distributed Hostemploy-ment application formsto Gladieuxemployees,and theseforms were completedby theseemployees during work-time;Host name tags also were distributed to Gladieuxemployeesand they were directed toand did wear thesetags beginning in mid-February 1986; Hostemploymentprocedures,rather than Gladieux procedures,were fol-lowed with respect to at least two employees hired priorto 23March 1985;and Christie,a Host supervisor, insti-tuted a new method for cash handling at the Gladieuxfacility sometimein February 1985. As further evidenceof thejoint relationship between the two corporations,the GeneralCounsel notes that Host and Gladieux arewhollyowned subsidiariesof theMarriottCorporation,and that becauseof that factHost was not required topay Gladieux for its assets until several months afterHost tookover thoseassets.Host contends that the twoare separate entities,and that Host did not begin oper-ations at the terminal until 23 March 1985.Although notentirely clearfromstatements made bycounsel during the hearing or from arguments advancedin their briefs,it appears that the GeneralCounsel's posi-tion is that Host and Gladieux were joint employersfromJanuaryto 23March 1985,while Host contendsthat the two corporations did not constitute a single-inte-grated enterprise.InTIL, Inc.,271NLRB 798 (1984),theBoard stated that the standard for determiningwhethertwo corporations are joint employers and thestandard for determiningwhether theyconstituteasingle-integrated enterprise are not the same.The jointemployer concept recognizes that two separate enter-prises can be joint employersif they shareor codeter-mine those matters relating to essential terms and condi-tions of the employees'employment.Boire v.GreyhoundCorp.,376 U.S. 473 (1964);NLRB v.Browning-Ferris In-dustries,691F.2d 1117 (3d Cir. 1982). The Board inLaercoTransportation,269 NLRB 324 (1984),held that toestablish such a status there must be a showingthat theemployermeaningfullyaffectsmatters relating to the em-ployment relationship such as hiring,firing,discipline,supervision,and direction.InLaerco,one corporation,CTL, providedlabor to another corporation,Laerco, acompany engaged in the trucking industry.At issue waswhetherthe two corporations were jointemployers. Al-though,the Board found thatLaerco informed the CTLemployeesof their jobduties, exercised minimal day-to-day supervision over them, and resolved minor griev-ances ofthe CTL employees,the Boardconcluded thatLaercowas not a joint employer withCTL because themajor elements of the employees'terms and conditionsof employment weredecided by CTL. Similarly, theBoard did not find a joint employer relationship inH& WMotor Express,271 NLRB 466 (1984),inwhich one cor-poration,Lin Rol,providedlabor toH&W, a commoncarrier.In that case,a LinRol supervisor,who super-vised theLin Rol-supplied employees on a daily basis atthe H&W terminal,also used a business card that identi-fied him as the terminal manager forH&W, he enter-tainedH&Wcustomers,acted as H&W's representativefor customercomplaints,and signedtimecards for H&Wemployeeswho were on H&W'spayroll.Despite theidentification as an H&W representative, the Board didnot find a joint employer relationship.In the instant case,the evidence also is insufficient to establish that Hosteither identified itself as the ownerof theDelta North-west terminal or was a joint employer with Gladieuxduring the period between January and 23 March 1985.It is unclear from thisrecord whetherKouba actually di-rectedPowers to removethe signs or machines or madesuggestions concerning these items.However, assumingthat he gave directions,rather than made suggestions,thiswould not establish that Host meaningfullyaffectedmatters relating to the employees'terms and conditionsof employment.Nor does the fact that the Gladieux em-ployees completed application forms for Host or woreHost name tags establish that Host had control over theemployees'terms and conditions of employment,particu-larlywhen theemployees continuedto be on the Gla-dieux payroll and under the day-to-day supervision ofGladieux supervisors.InRadioUnion Local 1264Y.Broadcast Service,380U.S. 255, 256 (1965), the SupremeCourtstated the crite-ria to be used to determine whether separate enterprisesconstitute a single employer:The controllingcriteria set out and elaborated inBoard decisions are interrelating of operations,common management,centralizedcontrol of laborrelations and common ownership.Thisrecord does not establish that the operations of thetwo corporations are interrelated,or that they havecommonofficersor directors,or common supervisors, ora common laborpolicy.Itdoes establish that the twocorporations maintain separate payrolls and have sepa- HOST INTERNATIONALrate labor policies, different operating procedures, differ-ent supervisory personnel,and different personnel proce-dures.The fact that Host and Gladieux are whollyowned subsidiaries of the Marriott Corporation does notwarrant a finding thatthe twocorporations constitute asingle employer. InLos Angeles Newspaper Guild Local69 (Hearst Corp.),185 NLRB 303 (1970),the Board heldthat even divisions of the same corporation can be con-sidered as separate persons if the parent corporation orthe subsidiary does not exercise actual or active controlas opposed to potential control over the day-to-day oper-ations or the labor relations of the other.In the instantcase,there is no evidence that either Host or the Marri-ott Corporation exercised actual control over the day-to-day operations or the labor relations policies of Gla-dieux.Nor does the instant case present the type of situa-tion that existed inTeamsters Local 560 (Curtin MathesonScientific),248 NLRB 1212 (1980), in which the Boardfound that the operations and management of twobranchesof thesame corporation were so integrated thatthe union did not violate Section 8(b)(4)(B) of the Actwhen it picketed at the location of one branch in further-ance of its dispute with another branch at a different lo-cation.Accordingly, I do not find that Host was a jointemployer with Gladieux for the Gladieux employees,21nor do I find that the two corporations constituted asingle enterprise during the period between January and23March 1985. Therefore, I do not find that Host dis-charged Rizzo and Sarubbi.B. Kowalsky's TestimonyIt is the position of counsel for Host that Kowalsky'stestimony should be struck, in accordance with the pro-visions of 18 U.S.C. § 3500 and Section 102.118(b)(1)and (2) of theBoard'sRules and Regulationsbecause theGeneral Counsel failed to produce notes he securedduring a conversation with Kowalsky on 28 May 1986,although he had been directed by the judge to producethe notes for purposes of cross-examination.Counsel fur-ther argues that it was incumbent on the General Coun-sel to explain why the notes could not be produced andthis he failed to do. Although the General Counsel didstate on the record that he destroyed the notes after heincorporated them into an affidavit that he subsequentlytook from Kowalsky,counsel maintains that such a state-ment does not constitute evidence.Counsel furtherargues that it was improper and a violationof rule 4.2 ofthe Model Rules of Professional Conduct22 for the Gen-eral Counsel to secure an affidavit from Kowalsky, with-out Host's permission,while Kowalsky was employed asa managerfor Host.Kowalsky testified that after he was informed that hewould be on paid leave while the transcript of the hear-ing in this case was being examinedby Host supervisors,21 I do not consider the fact that Powers gave the discharge letters tothe two individuals sufficient evidence to establish that a joint employerrelationship existed prior to 23 March 198522Rule 4.2, Model Rules of Professional Conduct states:In representing a client,a lawyer shall not communicate about thesubject of a representation with a party the lawyer knows to be rep-resented by another lawyer in the matter,unless the lawyer has theconsent of the other lawyer or is authorized to do so under law.453he decided to contact the Board attorney who was re-sponsibleforRizzo and Sarubbi'scase.Kowalskyclaimed that he had wanted to cooperate sooner becausehe thought the two men were"blackballed,"but he wasconcerned about his job. It is clear that Kowalsky volun-tarily contacted the General Counsel because he believedthat his discharge was imminent.Kowalsky secured thetelephone number of the General Counsel from Rizzo; hecalled the General Counsel and arranged a meeting withhim at a diner in Queens.During this phone conversa-tion,the General Counsel asked Kowalsky if he had per-mission from Host to meet with him,and Kowalsky re-sponded that he did not need Host'spermission, hewanted to cooperate with the Government.The Boardattorney told him that he could not speak to him if hewas still employed by Host without Host's permissionand Kowalsky responded that he did not know how longhe would be on leave but as far as he was concerned hehad been terminated.23Kowalsky testified that "healmost forced himself on Mr. Cohen and I told him thatI did not have any attachments with anyone."According to Kowalsky,he first met with the GeneralCounsel on 28 May 1986 and during this meeting theGovernment attorney took notes of their conversation,showed him the notes,and asked if they reflected whathe had said and Kowalsky agreed that the notes werecorrect.Kowalsky met again with the same Governmentattorney on 4 June 1986 and during this meeting the at-torney took an affidavit which,according to Kowalsky,incorporated the notes taken during his first meetingwith the General Counsel.InCampellv.U.S,365 U.S. 85, 102(1961), the Courtstated the following:Nothing in the legislative history of the Act [i.e.,Sec. 3500] remotely suggests that Congress'intentwas to require the Government,with penalizingconsequences,topreserve all records and notestaken during the countless interviews that are con-nected with the criminal investigation by the vari-ous branches of the Government.The Court inKillian v.U.S., 368 U.S. 231 (1961), alsostated that if records were destroyed in good faith byGovernmentagents in accordance with their normalpractice it would be clear that their destruction did notconstitute an impermissable destruction of evidence, nordeprive a petitionerof any rights.A similar statementwas made inU.SY.Augenblick,393 U.S. 348,356 (1963),when tapes made by an agent of the Government duringa conversation he had with a defendantwere lost. TheCourt stated:The recordisdevoid of credible evidence that [thetapes]were suppressed.WhetherMendelson24should have been recalled is a matter of debate andperhaps doubt.But questions of that character donot rise to a constitutional level.23Kowalsky was at the time still on Host's payroll but he was notworking.24Mendelson was the Federal agent 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Court went on to note that a constitutionally unfairtrial occurs only when barriers and safeguards are so re-laxed or forgotten that the proceeding is more a specta-cle or trial by ordeal than a disciplined contest.In U.S. v.Hinton,719 F.2d 711(4th Cir.1983),the court conclud-ed, after a detailed examination of numerous cases, thatboth the Supreme Court and a majority of circuit courtshave indicated that rough interim notes of a Governmentagent that are later incorporated into the agent's formalinterview report are not written statements within themeaning of the Jencks Act and need not be preserved. Inthe instant case,although the General Counsel did nottestify he did state that he destroyed the notes after heincorporatedthem intoKowalsky'saffidavit,andKowalsky did testify that the notes were incorporatedinto the affidavit.Thus, it appears that the instant casepresents the type of situation where the notes would notbe considered a statement that must be produced. More-over,after having had the opportunity to consider thelanguage in the SupremeCourt's decision inGoldberg Y.U.S.,425 U.S. 94 (1976),which deals,in part,with whatconstitutes the type of statement that must be produced,I am convinced that the notes in question are not state-ments that must be produced.The Court inGoldbergheld that an agent's notes can be considered a statementof a witness only on a finding that the notes reflected thewitness'own words fully and without distortion andonly on a finding of an unambiguous and specific ap-proval of the specific notes by the witness.The evidencein this record does not establish that Kowalsky thor-oughly examined the notes and gave an unambiguousand specific approval of those notes. In addition, theCourt has stated that the administration of the Jencksstatutemust be entrusted to the good sense and experi-ence of the trial judge subject to appropriate limitedreview by the appellate courts.Palermo v.U.S., 360 U.S.343, 353(1959).In the instant case,as noted, Kowalskytestified that what he told the Board attorney during themeeting on 28 May 1986 was incorporated into his affi-davit.This affidavitwas produced and was used bycounsel during his cross-examination of Kowalsky and,therefore,Iam not persuaded that counsel was preju-diced by the lack of the notes.Furthermore, althoughKowalsky'saffidavitand testimony referred to state-ments by Host representatives,those representativeswere not called to testify or did not refute these state-ments.In these circumstances,it is unlikely that posses-sion of the notes would have been of assistance to coun-sel.Under paragraph 10056.5 of the Casehandling Manualof the Board,a Board agent is not precluded from re-ceiving information from a supervisor or agent of thecharged party when the individual comes forward volun-tarily,and when it is specifically indicated that the indi-vidual does not wish to have the charged party's counselor representative present. That paragraph,counsel forHost maintains,is inconsistent with rule 4.2 of the ModelRules of Professional Conduct and with the SupremeCourt's decision inCitizens to Preserve Overton Park v.Volpe,401U.S.402 (1971).In that decision,counselclaims that the Court established three guidelines to testthe propriety of agency regulations; promulgation of theregulationsmust not exceedthe agency's statutory au-thority,regulations must not bearbitrary, and the agencymust follownecessaryproceduralrequirements.Despitecounsel's argument,the Board,with Court approval, hascontinued to consider evidencereceived from a supervi-sor when thesupervisorcomesforward voluntarily andhas indicatedthat he doesnot want respondent's counselpresent.Aeroglustics, Inc.,228 NLRB 1157 (1977), enfd.610 F.2d 455 (6th Cir. 1979);B.C.Hawk Chevrolet,226NLRB 527 (1976),enfd.582 F.2d 491 (9th Cir. 1978). Inthe present case,the recordclearly establishes thatKowalskycame forwardvoluntarilyand did not seek tohaveHost's counsel present during the interview. It wasKowalsky who contactedtheGeneralCounsel and"forced"himself on that representativeand Kowalskycertainly indicated that he did not wantHost's counselpresent during the interviewwhen he toldthe GeneralCounsel thathe did not needHost's permissionto talk tohim and that he had no attachmentsto anyone.25 Ac-cordingly, Kowalsky's testimony will be considered.C.WhetherDeferralto the Arbitrator's Award isWarrantedThe General Counsel asserts that the arbitrationawards should not be deferred to for three reasons: theawards concern Host's discharge of Rizzo and Sarubbi in1981 and are not dispositive of the events in 1985; the ar-bitrator was not presented with the unfair labor practiceissue and,therefore,he did not consider it; and theBoard does not defer to an arbitrator's decision when an8(a)(4) violation is alleged. Counsel for Host argues thatthe arbitrator's awards are binding because the ChargingParties failed to reasonably raise the unfair labor practiceissue during the arbitration proceedings and failed to uti-lize the statutory procedures available to vacate theawards. He further argues that the Charging Parties set-tled their earlier cases and have made no attempt toreopen those cases and,therefore,the General Counsel isestopped from relitigating those cases.Counsel alsoargues that although the General Counsel stated that hewas not attempting to relitigate the earlier cases but wasmerely introducing the earlier cases as background evi-dence, paragraph 23 of the second amended complaintstates otherwise. However, if the General Counsel seeksto introduce the evidence surrounding the 1981 dis-charges only for purpose of background evidence, heshould not be permitted to do so because records whichwould support Host'sposition that the two individualswere discharged for cause have been destroyed and arenot available and, therefore,Host will be denied dueprocess.As the counsel for the General Counsel notes,the in-stant case involves events that occurred in 1985 whilethe arbitrator's awards deal with matters that occurred in1981.Assuming that deferral was proper in connectionwith earlier discharges,itcannot be held that the awardsencompass events that had not occurred at the time ofthe arbitration proceeding.Host'sargument that the25 In fact,duringthe hearingHost's counsel attempted on several oc-casions tomeet with Kowalsky and Kowalsky refusedto meetwith him HOST INTERNATIONALevents in 1985 are intertwined with the events of 1981will be discussed below.Furthermore,Iam not convinced that deferral tothose awards would be proper even with respect to theevents that occurred in 1981.In this connection, itshould be noted that despite the arbitrator's award theRegionalDirector issued a consolidated complaint inCases29-CA-9486-1and 29-CA-9486-2,wherein he al-leged that the discharges of Rizzo and Sarubbi in 1981were in violation of the Act.And despite the arbitrator'sawards, Host agreed to and did pay moneys to settle theallegations of those complaints.Thus, it appears that theRegional Director did not defer to the arbitrator's deci-sion and Host,by its agreement to settle the complaints,accepted the Regional Director's decision not to defer tothe arbitrator's awards.Assuming,thatHost did not waive its defense basedon the issue of the awards, it should be noted that thearbitrator's awards did not refer to the unfair labor prac-tice issue that occurred in 1981.InOlinCorp.,268NLRB 573 (1984),the Board adopted the standards thatitwould apply for deferral to arbitration. The Boardstated that they would find that an arbitrator adequatelyconsidered the unfair labor practice if (1) the contractualissuewere factually parallel to the unfair labor practiceissue and(2) the arbitrator were presented generally withthe facts relevant to resolving the unfair labor practiceissue.In the instant case,the unfair labor practice issuewas not presented to the arbitrator.Rizzo testified thathe attempted to introduce the issue but the arbitrator didnot appear to be interested. Sarubbi testified that he didnot raise the issue because he was advised not to do soby the union business agent. In these circumstances,where the issue was not raised,it is clear that the arbitra-tor could not have adequately considered it because hedid not have the facts relevant to the resolution of theunfair labor practice issue.Counsel for Host concedesthat the arbitrator did not have the facts relevant to theunfair labor practice issue.However,he argues that theonly reason the arbitrator did not have the relevant factswas because Rizzo and Sarubbi chose not to presentthose facts to the arbitrator despite being afforded theopportunity to do so. Rizzo,credibly, testified that hedid attempt to discuss the unfair labor practice issue butthe arbitrator expressed disinterest. In any event, theBoard has indicated that the fact that there is an oppor-tunity to present the relevant facts on the unfair laborpractice issue is not sufficient, absent evidence that thefactswere presented.InElectronic Reproduction ServiceCorp.,213 NLRB 758 (1974), the Board had held thatwhen the arbitration forum was available for the discus-sion of the unfair labor practice issue and a party chosenot to use it and because of that fact the arbitrator didnot consider the issue it would, nevertheless, defer to theawards.InOlin,supra at fn.10, the Board stated, "weare not returning toElectronic Reproduction Service,213NLRB758 (1974),in its entirety....We do not resur-rect that partof Electronic Reproductionwhich requiredno more than an 'opportunity'to present the unfair laborpractice issue to the arbitrator to warrant deferral." InTaylor v.NLRB,786 F.2d 1516 (11th Cir.1986), thecourt refused to enforce a Board order where the Board455had deferred to an award by an area grievance commit-tee when there was no showing that the committee hadconsidered any facts relevant to the unfair labor practice.The evidence in this record establishes that Host de-cided to discharge Rizzo because he filed the lawsuit anddecided to discharge Sarubbi as a coverup for Rizzo'sdischarge.Swingle,credibly,testified that statements tothat effectwere made by Supervisors McDougal andChristie on several occasions and both indicated the"shoppers"would be used in order to effect those dis-charges.NeitherMcDougal nor Christie was called torefute that testimony. Rizzo, credibly,testified,that Eas-terling,another supervisor,told him that his name wason a hit list with the names of other employees involvedin the lawsuit and that Sarubbi's name was put on the listas a cover for Rizzo'sdischarge.Easterlingwas notcalled to refute that testimony.26 Based on this unrefutedtestimony,Ifind that Rizzo was discharged because hejoined with other employees to file a lawsuit after theywere physically restrained on Host's premises because ofalleged violation of company rules, without being afford-ed the opportunity for union representation.Ialso findthat Sarubbi was discharged to cover the discharge ofRizzo.27The SupremeCourt,inEastex,Inc. v.NLRB,437 U.S. 556, 568 (1978),has held that employees are en-gaged in mutual aid and protection when they seek toimprove working conditions by resort to judicial forums.Although, I have found that the arbitrator's awardsare not binding and that Rizzo was discharged becausehe filed the lawsuit and Sarubbi was discharged as acover for Rizzo's discharge,I note that there was an out-of-Board settlement regarding those discharges. There isno dispute that during a hearing on the discharges theparties decided to settle the complaint allegations. Hostagreed to pay a certain sum of money to Rizzo and Sar-ubbi and they agreed to withdraw the charges and thelawsuit.However,the parties disagree about whetherRizzo and Sarubbi waived their right to reinstatementand/or reemployment. The parties did not reduce theiragreement to writing and much of the discussions con-cerning the settlement were not conducted in face-to-face meetings.Rather, the Host representatives were inone room and Rizzo and Sarubbi in another room withthe Board agents shuttling back and forth with proposalsand counterproposals.Due to the manner in which thenegotiations were conducted,itappears that the partiesmisunderstood each other and that there was no truemeeting of the minds between the parties. The Board hasstated that when there is no meeting of the minds, a set-tlement agreement may be set aside and the underlying26 The fact that the waitresses who worked with Rizzo and Sarubbialsowere shopped is insufficient to outweigh the testimony given bySwingle, Rizzo, and Sarubbi,particularlywhen Host failed to call wit-nesses to refute that testimony and offered no explanation for its failureto do so.When a party fails to call a witness to refute testimony the trierof the facts can presume that they could not refute the testimonyLaredoCoca ColaBottlingCo. Y. NLRB,613 F.2d 1338 (5th Cir. 1980)27Host's contention that it was denied due process because it did nothave available certain records to rebut the prima facie case established bytheGeneral Counsel is without merit Host failed to call witnesses torebut the testimony on which I relied to decide that the discharges werein violationof the Act. 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDissues may be litigated.Stage Employees Local 659 (MPO-TV),197 NLRB 1187 (1972);BoilermakersLocal 5 (RegorConstruction),249 NLRB840 (1980).However,assumingthat the settlement agreement should not be set aside, theBoard has stated that presettlement conduct may be con-sidered in assessing Respondent'smotive or object in itspostsettlement activities.LawyersPublishingCo.,273NLRB 129 (1984).Vore CinemaCorp.,254 NLRB 1288,1291 (1981);Laborers (Joseph's Landscaping),154 NLRB1384 (1965),enfd. 389 F.2d 721 (9th Cir. 1968).D. Whether Host's Claim that Rizzo and SarubbiWaived Their Right to Future Employment isRelevantAs noted,it is Host's position that during the negotia-tions to resolve the earlier dischargesinCases 29-CA-9486-1and 29-CA-9486-2,Rizzo and Sarubbi waived allrights to future employmentwithHost.Counsel for Hostcontends that even if there was a misunderstanding aboutwhetherRizzo and Sarubbi waived all rights to futureemployment,such an honest disagreement does not pre-clude a good-faithreliance by Host on its understandingof the agreement in determiningwhether tooffer em-ployment to Rizzo and Sarubbi.Assuming arguendo,thatTrosclair had stated duringthe negotiations that the Company would not reemployRizzo and Sarubbi at any time in the future, I do notconsider that fact relevant to the issues in this case. Thedecision not to hire Rizzo and Sarubbi in March 1983was not madeby Trosclair.That decision,according tothe evidence in this record,was made solely by Kouba.Kouba testified that he did not know Rizzo or Sarubbipersonally,neither had worked for him. He expressed alimitedknowledge about either the lawsuit or thecharges that had beenfiledbyRizzo and Sarubbi. Infact,at one point he testified that he did not know thatRizzo had filed a lawsuit or charges and insofar as thisrecord discloses there is no evidence that he knew thatthe lawsuit and the charges had been settled,nor does itdisclose that he knew the details of the settlement. Therewas no testimony that Trosclair disclosed the details ofthe settlement to Kouba. Kouba testified that he decidednot to hire Rizzo and Sarubbi solely because he knewthat they had been discharged for cause and it wasagainst company policy to hire employees who had beendischarged for cause.At no point in his testimony didKouba claim that the alleged waiver of future employ-ment entered into his decision not to hire the two indi-viduals.In these circumstances,it is difficult to under-stand the relevancy of the alleged waiver to Kouba's de-cision not to hire Rizzo and Sarubbi.E.WhetherHost Refused to HireRizzo and SarubbiinViolationof the ActHost contends that under Board law a postsettlementviolation cannot beproven bypresettlement violationswhen charges relating to presettlement allegations werewithdrawn by a charging party or dismissal by the Boardandwhen the postsettlement violation is inextricablyintertwined with the withdrawn or dismissed charges. Insupport of this position, counsel citesLeeward NursingHome,278NLRB 1058 (1986);andVenturaCoastalCorp.,264 NLRB 291 (1982).InVentura,an employee filed a charge in May 1978alleging that during a union organizing campaign an em-ployer coerced and restrained employees by promisingbenefits and threatening plant closure.That charge wasamended to add additional allegations concerning anoverbroad nonsolicitation policy,surveillance,and grant-ing of benefits.Between 29 and 31 July 1978 the employ-ee who had filed the charge was advised by a supervisorthat the employee had been denied a promotion and atransfer because of his activities on behalf of a union andbecause he had filed a charge with the Board.The em-ployee did not then file a charge based on these disclo-sures.Thereafter,the Regional Director,over the objec-tions of the employee,approved a settlement in August1978 of the charges that had been filed in May 1978. Theemployee forwarded a letter to the Regional Director inOctober 1978 wherein he objected to the Regional Di-rector's failure to require the company to post notices inSpanish and in which he advised the Regional Directorthat the union planned to file new charges. In December1978, the union did file charges based on the informationthat the employee had gained from the supervisor aboutthe company's failure to promote and its refusal to trans-ferhim for discriminatory reasons.By the time thecharges were filed,the employee had been laid off, notbecause he was discriminatorily selected for layoff,rather his layoff was the direct result of the company'sdiscriminatory practice against him some months beforethe layoff.The administrative law judge(Ventura,supraat298)concluded that under the rule inHollywoodRooseveltHotel Co.,235 NLRB 1397 (1978),"a settle-ment agreement bars subsequent litigation of presettle-ment conduct alleged to constitute unfair labor prac-tices," unless the violations that occurred prior to thesettlement agreementwere unknown to the GeneralCounsel, not readily discovered by investigation or spe-cifically reserved from the settlement by mutual agree-ment of the parties.The administrative law judge con-cluded inVentura,with Board approval,that the excep-tions did not apply because at the time that the RegionalDirector approved the settlement agreement the employ-ee was aware of the alleged discrimination against himbut failed to disclose it, and before the compliance withthe terms of the settlement agreement had been complet-ed the employee had put the Regional Director on noticeabout the Union's plan to file new charges.In these cir-cumstances,the judge found that the presettlement dis-crimination against the employee was known to the em-ployee and was readily discoverable by the Regional Di-rector and therefore the exceptions to the general rule inHollywoodwere not applicable. He also held that theeventual layoff of the employee was a natural conse-quence of the settlement-barred demotion,there was noindependent evidence concerning the unlawful nature ofthe layoff,itwas necessary to look to the settlementbarred demotion to establish that the layoff was discrimi-natory.InLeeward,during an organizing campaign, the sched-ule of an employee,Chang, was changed.As a result of HOST INTERNATIONALthis change in her schedule,Chang was unable to arriveatwork on time and she was disciplined for this failure.The union filed charges about this change in Chang'sschedule and the discipline in which they alleged thatthe change in her schedule had been made for discrimi-natory reasons.Subsequently, the union and the compa-ny entered into a settlement agreement to resolve the al-legationsof thischarge and this agreementwas approvedby the Regional Director on 28 October.On 4 Novem-ber, the union filed a new charge in which it alleged thatthe company violated Section 8(a)(3) in relation toChang because of her changed work schedule. Thischargewas withdrawn and the withdrawal was ap-proved on 19 November.Chang eventually was dis-charged on 17 December because of her continual failureto arrive timely to work.It is undisputed that her failureto arrive timely was due to the change in her workschedule,which had been made for discriminatory rea-sons.On 3 January the union filed new charges but thesecharges did not mention Chang by name,nor did theycontain language that facially covered her work schedulechange,her discipline,or eventual discharge.The Gener-alCounsel,prior to trial, amended the complaint, whichhad issued on the basis of the charge filed on 3 January,to allege that the company had violated Section 8(a)(3)of the Act by its discharge of Chang on 17 December. Itis undisputed that there were no independent discrimina-tory acts by the company in relation to Chang,her dis-charge was the direct result of the change in her workschedule some months before. The administrative lawjudge,with Board approval,dismissed the complaint in.In connection with the dismissal of the alle-gation,which related to Chang,the' judge made twopoints, first the charge that specifically related to Changhad been withdrawn in November and the charge whichhad been filed in January was unrelated to the allegationsconcerning Chang.The Judge, in accordance with theholding inWiner Motors,265 NLRB 1457,1458 (1982),found that the withdrawn charge had not been reinstatedwithin the 10(b) period and concluded that Section 10(b)barred consideration of the incidents relating to Chang,which had preceded the withdrawn charges.He alsoconcluded that consideration of the suspension and dis-charge of Chang werebarred bySection 10(b) becausethe finding of a violation regarding those actions was"inextricably linked to a finding of illegality in the time-barred event."$8The secondpoint madeby the judgeconcerning hisdismissal of the allegations that related to Chang con-cerned the effect of the settlement agreement on thoseallegations.The judge,as he had done inVentura,con-cluded that the rule inHollywoodRooseveltcontrolled,and none of the exceptions to that rule were applicableand, thus,the presettlement events that surrounded thechange in Chang's schedule could not be litigated. Hefurther stated that in a limited number of cases a settle-ment may have a certain"prospective" reached in that itaeMembers Dennis and Johansen did not adopt the judge's decisionto the extent that it could be interpreted that the charge filed in Januarywas legally insufficient to support the complaint allegations concerningChang's postsettlement discipline.457will bar effortsto litigate alleged postsettlement viola-tions,which arethemselves inescapably grounded in pre-settlement actionsthatwouldbe barred from litigationby thesettlement.He concluded that there were no inde-pendent violationsof the Act committedby respondent,Chang's discharge was the directresult of thediscrimina-tory change in her schedule, and that issue could not belitigated.Therefore,therewas no evidenceto supportthe allegation of discriminatory discharge.Although,as noted,Ido not believe that there was ameeting of the minds with respect to the settlementagreementand, therefore,do not believe that the agree-ment bars litigationof the 1981discharges,Inote thatthere are significantdifferencesbetween the cases citedby counselfor Host andthe instant case. InLeeward,theadministrative law judge found that the charge, whichalleged a violation of Section 8(a)(3) concerning Chang,was withdrawn and no new charge was filed in the 10(b)period.This isnot the situation in the instantcase. Thecharge in this case alleged violations based on eventsthat occurred in March 1985 and the charge was filed,timely,with respect to those events.The charge, whichwas withdrawn in May 1983after thesettlementwasreached relatedto acts byHost that occurred in Septem-ber 1981.Further,unlike the situation inVenturaandLeeward,I do not findthat the discriminatory conduct ofHost in March 1985 is "inextricably intertwined" withthe events of September 1981.The layoffinVenturaandthe dischargeinLeewardwere the natural consequencesof the original discriminatoryconduct of the respondentsin those cases,those respondents did not commit addi-tional discriminatory acts.This isnot the situation in thiscase.Host's representatives did engage in further dis-criminatoryacts, they refused to hireRizzo and Sarubbibecause they had trouble with them at LaGuardia.29This refusalwas not the natural flow of the original dis-criminatoryconduct,itwas a newact ofdiscriminationwithin the10(b) period. AlthoughPowers did not speci-fywhat thetroublewas that the Company had withRizzo and Sarubbi when it refused to hire them,it is evi-dent from Board cases that,at the veryleast, backgroundevidence may be considered to establishwhat the Com-pany consideredthe trouble to be. The GeneralCounselhas establishedthat the Companyrefused to hire Rizzoand Sarubbi because Rizzo had filed a lawsuit and be-cause bothhad filed charges with the Board.Host failedto rebut thatprima faciecase.Accordingly,I find thatHost has violated theAct.NLRB v. AA Electric Co.,405U.S. 117 (1972);NLRB v Globe Mfg.Ca, 544 F.2d 1118,1120 (1st Cir. 1976);FirstNationalBank& Trust Co.,209NLRB 95 (1974),enfd. 505 F.2d 729 (3d Cir. 1974).REMEDYHaving found that Host has engaged in certain unfairlabor practices,Ishall recommend that it cease anddesist therefrom and take certain affirmative action de-29Host contended that it also refused to hire DiGiorgio and that es-tablishes that the refusal to hire Rizzo and Sarubbi was nondiscrimina-tory.That contention is without merit.DiGiorgio was not one of the"troublemakers"atLaGuardia.DiGiorgio worked at the JFK Airport. 458DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsigned to effectuate the policiesof the Act,including theposting of remedial notices.Having found that Host discharged Sarubbi on 15 Sep-tember 1981 and Rizzo on 24 September 1981 and re-fused to hire Sarubbi on 14 March 1985 and Rizzo on 15March 1985,I shall recommend that Host offer them em-ployment and makethem wholefor any loss of wages orother benefits resultingfrom theirdischarges and fromthe failure of Host to hire them by payment to them of asum of money equal to the amount they would haveearned in wages and other benefits from the date of thedischarge and refusal to hire to the date on which em-ployment is offered, less net earnings.The amount ofbackpay shall be calculated in the manner set forth inF.W. WoolworthCa, 90 NLRB 289 (1950),with interestthereon to be computed in the manner prescribedinFlor-ida SteelCorp.,231NLRB 651 (1977);see alsohisPlumbingCa,138 NLRB 716 (1962).Iwill recommend also that Host rescind and removeall reference in its records to the discharges of Rizzo andSarubbi and to the refusal to hire them.I shall furtherrecommend that Host preserve and, on request, makeavailable to the Board or its agents for examination andcopying allpayroll records,social security records, time-cards,personnel records and reports,and all otherrecordsnecessary to analyze the amountof backpay dueto them.On the foregoing findings of fact and on the entirerecord,Imake the followingCONCLUSIONS OF LAW1.Host is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.2.Host discharged Sarubbi and Rizzo on 15 and 24September 1981 and failed and refused to hire them on14 and 15 March 1985 in violation of Section 8(a)(4) and(1) of the Act.3.The unfair laborpracticesdescribedabove areunfair labor practices affecting commerce within themeaning of Section 2(2), (6), and(7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3OORDERThe Respondent, HostInternational,Inc.,awhollyowned subsidiary of Marriott Corporation, New York,New York, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)DischargingVirgilioRizzo becausehe filed a law-suit and Joseph Sarubbi to cover Rizzo's discharge andfailing and refusing to hire Rizzo and Sarubbi for theabove reasons and because they filed charges with theNational Labor Relations Board.(b) In any like or related manner violating provisionsof the NationalLaborRelations Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer Virgilio Rizzo and Jostph Sarubbi employ-ment with Host at its facility at the JFK Airport as bar-tenders or equivalent positions without prejudice to theirseniority and other rights and privileges and make themwhole with interest in the manner set forth in theremedy section of this decision.(b)Rescind and remove all references to their dis-charges and/or their protected concerted activities andadvise them in writing that this has been done andinform them that Host's unlawful conduct will not beused as a basisfor furtherpersonnel actions concerningthem.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its JFK facility copies of the attachednotice marked"Appendix."91Copies of the notice, onforms providedby theRegional Director for Region 29,after being signed by the Respondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered,defaced,or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.90 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.91 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."